Citation Nr: 9916241	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-08 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with osteoarthritis of the right talonavicular joint, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's pes planus is manifested by constant bilateral 
pain, bilateral swelling upon standing for more than 15 
minutes, an inability to toe to heel walk, an inability to 
walk on toes, a hallux valgus on both feet of a 40 degree 
deviation from the medial baseline, ankle deformity, and an 
accented groove around the Achilles tendon.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for bilateral pes planus with arthritis have 
not been met. 38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 
5010, 5276 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under Deluca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Service connection for the veteran's pes planus was 
established by rating decision dated September 1963.  A 30 
percent disability evaluation was assigned.  This evaluation 
remained in effect until a rating decision dated March 1992 
increased the rating evaluation to 50 percent disabling.  
This rating remains in effect, however, the veteran asserts 
that his bilateral pes planus has worsened and that the 
severity of his disability is not reflected by the current 50 
percent disabling evaluation.  As such, he argues that he is 
entitled to a higher evaluation.

The clinical record here consists of a VA examination 
conducted in September 1997 and July 1997 VA outpatient 
treatment records from the diabetes clinic.  At the VA 
examination, the veteran was ambulatory with no distress.  He 
did have somewhat of a wide step gait and was unable to walk 
toe to heel due to instability.  He was also unable to walk 
on his toes, but was able to balance on his heels.  The 
examiner noted that the veteran obviously had pes planus and 
a hallux valgus on both feet to approximately 40 degrees 
deviation from the medial baseline.  His ankles also seemed 
to be deviated medially, which caused deformity.  There was 
also an accented groove around the Achilles tendon in both 
feet.  The examiner diagnosed the veteran with osteoarthritis 
of both feet.  Further, he found that the veteran was 
symptomatic with functional loss.  X-rays found bilateral pes 
planus.

The veteran's pes planus is also mentioned in outpatient 
treatment of July 1997.  In the course of the veteran's 
education regarding his diabetes mellitus, the examiner noted 
that the veteran's hands and feet were swelling, but that 
this was not new.  No clinical assessment, however, was made 
of the veteran's pes planus.  

The veteran's pes planus with osteoarthritis has been rating 
50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276-5010.  That code provides that a 50 percent rating is 
warranted where the acquired bilateral flatfoot is 
pronounced, marked pronation, extreme tenderness of plantar 
surfaces of the feed, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  This 50 percent rating is 
the highest rating possible under this Diagnostic Code.  
Therefore, it is the decision of the Board that the veteran's 
50 percent disability rating properly reflects the veteran's 
current level of disability.

In reaching this decision, the Board has considered the 
complete history of the veteran's disability as well as the 
current clinical manifestations and the effect the disability 
has on his earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
The question of whether additional functional impairment 
attributable to symptoms such as pain, flare-ups of pain, and 
weakness was analyzed.  The Board finds that while 38 C.F.R. 
§§ 4.40 and 4.45 are for application here, the veteran is 
already assigned a disability rating which contemplates such 
exacerbations.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have also been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his pes planus has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for this 
injury.  Under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 







ORDER

A rating in excess of 50 percent for pes planus with 
osteoarthritis of the right talonavicular joint is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

